United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 14, 2004

                                                         Charles R. Fulbruge III
                           No. 03-21154                          Clerk
                         Summary Calendar


COYETT DEON JOHNSON,

                                    Plaintiff-Appellant,
versus

NEIL ADLER, Warden; GRONDOLSKI,
Associate Warden; NEAL; PORTER; GONZALEZ,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CV-1523
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Coyett Deon Johnson, federal prisoner # 07403-064, appeals

from the district court’s dismissal without prejudice of his

42 U.S.C. § 1983 civil rights complaint for want of prosecution.

Because Johnson’s motion filed with this court pursuant to

Rule 60(b) does not clearly evince an intent to appeal from the

district court’s dismissal order, this court does not have

jurisdiction to entertain this appeal.   See Mosley v. Cozby, 813

F.2d 659, 660 (5th Cir. 1987).   Because the clerk’s office

inadvertently docketed Johnson’s Rule 60(b) motion as a notice of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-21154
                                -2-

appeal, the district court’s jurisdictional impediment to ruling

on the motion is now removed.   The appeal is DISMISSED FOR LACK

OF JURISDICTION.   Appellant’s request for leave to file reply

brief out of time is DENIED.